Citation Nr: 0014557	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-03 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether there was clear and unmistakable error in Board of 
Veterans' Appeals (Board) decisions, dated July 10, 1985, 
June 13, 1986, March 9, 1988 and April 12, 1988.  


REPRESENTATION

Appellant represented by:	S.K.R., Attorney at law


APPEARANCE AT ORAL ARGUMENT

S.K.R.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 
INTRODUCTION

The moving party served on active duty from July 1950 to July 
1953.  

In May 1984, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, denied the moving 
party's claim for service-connection for a right knee 
disorder.  He appealed, and in a decision dated July 10, 
1985, the Board denied his appeal.  In November 1984, the RO 
granted service connection for residuals of foreign body, 
left cornea with pain, redness and watering (residuals of a 
left eye injury), and assigned an effective date of July 12, 
1984.  In July 1985, the RO denied a claim of entitlement to 
an effective date prior to July 12, 1984 for service 
connection for residuals of a left eye injury.  The moving 
party appealed, and in a decision dated June 13, 1986, the 
Board granted an effective date of January 18, 1984.  
Pursuant to 38 U.S.C.A. § 7103(a) (West 1991), the Vice 
Chairman of the Board ordered reconsideration of the Board's 
June 1986 decision by an expanded panel of Board members, and 
in a decision dated March 9, 1988, the Board determined that 
the correct effective date for residuals of a left eye injury 
was January 18, 1984.  In July 1986, the RO denied a claim of 
service connection for ankylosing spondylitis.  The moving 
party appealed, and in a decision dated April 12, 1988, the 
Board denied the claim.  

This case arises from a motion filed directly with the Board, 
under 38 U.S.C.A. § 7111, alleging clear and unmistakable 
error in the July 10, 1985, June 13, 1986, March 9, 1988 and 
April 12, 1988 Board decisions.


FINDINGS OF FACT

1.  In a decision dated July 10, 1985, the Board denied the 
moving party's claim for service-connection for a right knee 
disorder; in a decision dated June 13, 1986, the Board 
granted an effective date of January 18, 1984 for service 
connection for residuals of foreign body, left cornea with 
pain, redness and watering (residuals of a left eye injury); 
in a decision dated March 9, 1988, the Board denied a claim 
of entitlement to an effective date prior to January 18, 1984 
for service connection for residuals of a left eye injury; in 
a decision dated April 12, 1988, the Board denied a claim of 
service connection for ankylosing spondylitis. 

2.  The moving party's motion, received March 13, 1998, 
alleged the Board committed obvious error of fact or law in 
its decisions of July 10, 1985 and April 12, 1988, 
specifically, it was argued that "the specific error of fact 
alleged is that both decisions are patently erroneous and 
wrong," and that "the specific error of law alleged with 
respect to these decisions if failure to follow recognized VA 
procedures and regulations with respect to evaluation of 
claims;" it was also alleged that VA breached the duty to 
assist, and that the Board's eventual grant of service 
connection for ankylosing spondylitis in May 1995 renders 
these (earlier) decisions "plainly in error."

3.  The moving party's motion, received March 13, 1998, 
alleged the Board committed obvious error of fact or law in 
its decisions of June 13, 1986 and March 9, 1988, by its 
"failure to recognize VA medical evidence as supporting the 
service-connection of the left eye shrapnel from 1954 [sic] 
separation," and by its "failure to recognize disability 
and impairment proceeding from the shrapnel in the left eye 
at the time of separation in 1954." 

4.  The July 10, 1985, June 13, 1986, March 9, 1988, and the 
April 12, 1988 Board decisions were adequately supported by 
the evidence then of record, and were not undebatably 
erroneous.


CONCLUSION OF LAW

The Board decisions dated July 10, 1985, June 13, 1986, 
March 9, 1988 and April 12, 1988 were not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 20.1400, 20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision dated July 10, 1985, the Board denied the 
moving party's claim for service-connection for a right knee 
disorder.  In a decision dated June 13, 1986, the Board 
granted an effective date of January 18, 1984 for service 
connection for residuals of foreign body, left cornea with 
pain, redness and watering (residuals of a left eye injury).  
In a decision dated March 9, 1988, the Board denied a claim 
of entitlement to an effective date prior to January 18, 1984 
for service connection for residuals of a left eye injury.  
In a decision dated April 12, 1988, the Board denied a claim 
of service connection for ankylosing spondylitis. 

On March 13, 1998, the moving party submitted correspondence 
which the Board construed as a motion for revision of the 
Board's July 10, 1985, June 13, 1986, March 9, 1988 and April 
12, 1988 decisions, based on clear and unmistakable error 
("CUE").  In July 1998, the Board informed the moving party, 
by written correspondence, that his motion for 
reconsideration of the Board's July 1985, June 1986, March 
1988 and April 1988 decisions had been denied.  The moving 
party was also advised that the Board would construe his 
motion for reconsideration on the basis of obvious error as a 
request for revision of the prior Board decisions on the 
grounds of CUE under the provisions of 38 U.S.C.A. § 7111.  
The Board further informed the moving party that 
consideration of that matter would be deferred pending 
promulgation of final regulations setting forth the 
procedures necessary to carry out the provisions of 38 
U.S.C.A. § 7111.

In April 2000, the Board furnished the moving party with a 
copy of the newly promulgated regulations governing motions 
for revision of Board decisions on the basis of CUE and 
provided him with 30 days in which to submit a response if 
the moving party wished to have his prior correspondence 
construed as a Motion for revision based on CUE.  A letter 
was received from the moving party's representative in April 
2000, which has been construed as a request to have the prior 
correspondence construed as a Motion for revision based on 
CUE.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  38 C.F.R. § 20.1403, relates 
to what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error. To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error. 

(1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).


I.  Board Decisions of July 10, 1985 and April 12, 1988

In a decision dated July 10, 1985, the Board denied the 
moving party's claim for service-connection for a right knee 
disorder.  In a decision dated April 12, 1988, the Board 
denied a claim of service connection for ankylosing 
spondylitis. 
In the moving party's motion for revision of the prior Board 
decisions in question based on CUE, received March 13, 1998, 
it is alleged the Board committed obvious error of fact and 
law in its decisions of July 10, 1985 and April 12, 1988.  
Specifically, it is argued that, "the specific error of fact 
alleged is that both decisions are patently erroneous and 
wrong."  In addition, it is argued that "the specific error 
of law alleged with respect to these decisions is failure to 
follow recognized VA procedures and regulations with respect 
to evaluation of claims."  In addition, it is alleged that a 
November 1982 decision of the Social Security Administration 
(SSA), which determined that the veteran was disabled as of 
February 1982 due to conditions that included ankylosing 
spondylitis, is proof of factual error.  Finally, it is 
argued that the RO failed to adjudicate the decision properly 
following the Board's June 1994 remand (prior to the Board's 
grant of service connection for ankylosing spondylitis in May 
1995), and that the Board's eventual grant of service 
connection for ankylosing spondylitis in May 1995 renders 
these (earlier) decisions "plainly in error."  

In this case, the facts before the Board at the time of the 
July 1985 decision included service medical records which 
showed three periods of treatment for knee pain between 1951 
and 1953, with one clinical diagnosis of arthritis, but no X-
ray evidence of arthritis.  There were no findings of a right 
knee disorder in the separation examination report, dated in 
July 1953.  The next evidence of a right knee disorder was 
dated over 20 years after separation from service, with no X-
ray evidence of arthritis.  

In the Board's July 1985 decision, it noted the lack of X-ray 
evidence of right knee arthritis during service, the lack of 
complaints, findings or a diagnosis of a right knee disorder 
in the separation examination report, the lack of current 
findings of right knee arthritis, and the gap of 
approximately 20 years between the veteran's separation from 
service and the first evidence of a chronic knee disorder.  
The Board concluded that the preponderance of the evidence 
was against the claim.

The facts before the Board at the time of the April 1988 
decision included service medical records which showed 
treatment for left hip pain in August 1950, with a history of 
being casted for a left hip injury for six weeks in 1945, 
prior to service.  X-rays revealed a slight deformity of the 
heads of both femurs.  The veteran was treated for hip pain 
again in November 1950, with normal X-rays.  His three 
treatments for knee pain were also noted.  The veteran's 
separation examination report, dated in July 1953, did not 
show any relevant complaints, findings or diagnoses.  The 
veteran was diagnosed with rheumatoid spondylitis in an April 
1982 private medical report, and ankylosing spondylitis in an 
April 1986 report.  In addition, in reports dated in March 
1986 and August 1987, a private physician stated that the 
veteran's ankylosing spondylitis was most likely present 
during his service.  

In the Board's March 1988 decision, it determined that the 
March 1986 opinion linking the veteran's ankylosing 
spondylitis to service was outweighed by the contrary 
evidence of record, to include the failure to show ankylosing 
spondylitis during service or within one year of separation 
from service, and the gap of approximately 29 years between 
the veteran's separation from service and the first diagnosis 
of spondylitis.  It is pertinent to note that the veteran 
underwent orthopedic examinations during service and shortly 
thereafter (July 1954), and the differential diagnosis at no 
time included ankylosing spondylitis.  The separation  from 
service examination, in July 1953, was negative for any 
pertinent abnormal objective findings; clinical evaluation of 
the veteran's hips, spine, and knees at that time was 
reported as normal.  While the medical statements submitted 
more than 30 years later may well have well grounded the 
claim, a failure to assist the veteran by obtaining an 
opinion is not CUE under the cited legal authority.  The 
orthopedic examinations performed during the early 1950s are 
more probative to the question of whether the disability in 
question was present during or proximate to service because 
they were performed during that time.  The medical statements 
were essentially based on history provided by the veteran 
many years later.  The physician did enhance those statements 
by providing a rationale, but the Board's giving more weight 
to the contemporaneously recorded medical findings was not 
undebateable error.

Based on the foregoing, the Board finds that its conclusions, 
that the veteran's right knee disorder and his ankylosing 
spondylitis were not related to his service were not 
"undebatable" errors.  The Board's decisions of July 1985 
and April 1988 were, therefore, consistent with and supported 
by the law then applicable for service connection.  38 U.S.C. 
§§ 310, 312, 313; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
Therefore, the Board finds that the denial of service 
connection for a right knee disorder, and ankylosing 
spondylitis, were reasonable exercises of adjudicatory 
judgment and did not involve CUE.

II.  Board Decisions of June 13, 1986 and March 9, 1988

In a decision dated June 13, 1986, the Board granted an 
effective date of January 18, 1984 for service connection for 
residuals of foreign body, left cornea with pain, redness and 
watering (residuals of a left eye injury).  In a decision 
dated March 9, 1988, the Board denied a claim of entitlement 
to an effective date prior to January 18, 1984 for service 
connection for residuals of a left eye injury. 

In the moving party's motion for reconsideration, received 
March 13, 1998, alleged the Board committed obvious error of 
fact or law in its decisions of June 13, 1986 and March 9, 
1988, by its "failure to recognize VA medical evidence as 
supporting the service-connection of the left eye shrapnel 
from 1954 [sic] separation, and by its "failure to recognize 
disability and impairment proceeding from the shrapnel in the 
left eye at the time of separation in 1954."  

The facts before the Board at the time of the June 1986 
decision included service medical records, a July 1954 VA 
examination report, a decision of the RO, dated in July 1954, 
granting service connection for a scar of the left eyelid, 
and a letter received from the moving party on January 18, 
1984.    

In the Board's June 1986 decision, it noted that the RO's 
July 1954 decision had not been appealed, and had become 
final.  The Board further found that the moving party's 
letter, received in January 1984, was sufficient to reopen 
his claim for residuals of an eye injury.  The Board 
determined that the moving party's claim was received on 
January 18, 1984, and that the proper effective date for 
residuals of a retained foreign body in the left eye was 
January 18, 1984.  38 U.S.C. § 3010(a); 38 C.F.R. § 3.400(b).

The facts before the Board at the time of the March 1988 
decision included the aforementioned evidence which was of 
record at the time of its June 1986 decision, as well as 
additional argument submitted by the moving party alleging 
inter alia that the RO's July 1954 decision, which granted 
service connection for a scar of the left eyelid, was CUE.  
The Board determined that as the July 1954 VA examination 
report did not show any residuals of a left eye injury (to 
include a scar of the left eyelid), the RO's July 1954 
decision was not CUE.  Citing 38 U.S.C. § 4003; 38 C.F.R. 
§ 19.185(a).  The Board determined that that the moving 
party's letter, received in January 1984, was sufficient to 
reopen his claim for residuals of an eye injury.  The Board 
found that the proper effective date for residuals of a 
retained foreign body in the left eye was January 18, 1984.

Based on the foregoing, the Board finds that its assignments 
of an effective date of January 18, 1984 for residuals of a 
retained foreign body in the left eye, as contained in its 
July 1985 and April 1988 decisions, were not "undebatable" 
errors.  The Board's decisions of July 1985 and April 1988 
were, therefore, consistent with and supported by the law 
then applicable for service connection.  38 U.S.C. 
§§ 3010(a), 4003; 38 C.F.R. § 19.185(a).  Of particular note, 
although the moving party has argued that his service medical 
records show a left eye injury, he has not identified any 
specific medical report showing residuals of a left eye 
injury at the time of the RO's July 1954 decision such that 
an error of fact is apparent in the Board's June 1986 or 
March 1988 decisions.  The decisions in question did consider 
the service medical evidence of a retained foreign body that 
was believed at the time to be too deep for removal, as well 
as the July 1954 VA eye examination, which failed to show a 
retained foreign body or any other residuals of the injury.      
Thus, there was competent medical evidence that went against 
the veteran's claim by ruling out a current disability.  
Therefore, the Board finds that the assignment of an 
effective date of January 18, 1984 for residuals of a 
retained foreign body in the left eye, as contained in its 
July 1985 and April 1988 decisions, was a reasonable exercise 
of adjudicatory judgment and did not involve CUE.

III.  Conclusion

The Board further finds that the moving party has failed to 
allege a valid claim of CUE in the July 10, 1985, June 13, 
1986, March 9, 1988 and April 12, 1988 Board decisions.  The 
moving party's arguments are essentially a disagreement as to 
how the facts were weighed or evaluated.  The applicable 
regulation provides that such claims are not cognizable as 
CUE.  38 C.F.R. § 20.1403(d)(3).  To the extent it is argued 
that the November 1982 SSA decision is proof of factual error 
subsequent Board decisions, the Board notes that SSA 
decisions are not controlling for purposes of a final VA 
determination, Odiorne v. Principi, 3 Vet. App. 456 (1992), 
and that the SSA's decision was not entered into the record 
until June 1995, well after all of the Board decisions in 
issue were decided.  In addition, under 38 C.F.R. § 1403(b), 
review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  As for the arguments that the 
RO failed to adjudicate the decision properly following the 
Board's June 1994 remand, and that the Board's eventual grant 
of service connection for ankylosing spondylitis in May 1995 
renders the Board decisions of July 10, 1985 or the April 12, 
1988 "plainly in error," these arguments do not implicate 
an error of fact or law in either of those decisions.  The 
Board points out that its May 1995 decision, which granted 
service connection for ankylosing spondylitis, was based on a 
factual record that included medical opinions which were not 
in the record at the time of its July 1985 and April 1988 
decisions.  Therefore, the May 1995 Board decision is not a 
basis upon which to find that either the July 1985 or April 
1988 decision was CUE.  Finally, with regard to the 
allegations of breaches of the duty to assist, the Board 
notes that even assuming arguendo that a breach of the duty 
to assist by the Board were shown during its adjudication of 
either the July 10, 1985 or the April 12, 1988 Board 
decision, an allegation of a breach of the duty to assist 
cannot serve as a basis for a CUE claim.  38 C.F.R. 
§ 20.1403(d)(2).  

Based on the foregoing, the Board finds that the evidence 
does not demonstrate that there was error which, had it not 
been made, would have manifestly changed the outcome of the 
Board's decisions.  See 38 C.F.R. § 20.1403(c).  The Board 
therefore finds that the moving party has not pointed to any 
error of fact or any error in the application of the law with 
respect to an issues addressed in the July 10, 1985, June 13, 
1986, March 9, 1988 or the April 12, 1988 Board decisions, 
and that these decisions were adequately supported by the 
evidence then of record, and were not undebatably erroneous.  
38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403.


ORDER

The Board's decisions, dated July 10, 1985, June 13, 1986, 
March 9, 1988 and April 12, 1988, not having involved CUE, 
the motion is denied.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

